Case: 15-31000      Document: 00513481232         Page: 1    Date Filed: 04/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-31000
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
In re: MADRO BANDARIES,                                                     April 26, 2016
                                                                           Lyle W. Cayce
                                                 Appellant                      Clerk




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-MC-61


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Appellant Madro Bandaries, attorney at law, appeals the sanction
imposed by the United States District Court for the Eastern District of
Louisiana following imposition of discipline by the Louisiana Supreme Court.
We have reviewed the appellate briefs of the parties and the record on appeal,
including the portions under seal and the 23-page opinion of the district court
sitting en banc, and we are satisfied that the sanction imposed by the district
court is fully justified, irrespective of the fact that it is greater than the
sanction imposed by the Louisiana Supreme Court. For essentially the same
reasons as carefully explicated by the district court, its imposition of a three-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31000   Document: 00513481232    Page: 2   Date Filed: 04/26/2016



                               No. 15-31000
year suspension from the practice of law before that court, effective October
19, 2015, is AFFIRMED.




                                     2